Title: George Mercer to Robert Spotswood, 16 October 1755
From: Mercer, George
To: Spotswood, Robert



[Winchester, 16 October 1755]

To Captain Robert Spotswood, of the Virginia Regiment.
It is Colonel Washingtons Orders, that you acquaint all the Officers appointed to Rendezvous at Fredericksburgh, the 20th instant, that they have now a farther time allowed them, until the 15th of November; when it is expected, they will appear there without delay. You are to observe the Orders you received from Major Lewis. Yours &c.

G:M. Aid de camp.
Winchester: October 16th 1755.    

